        Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 1 of 22



Paul A. Turcke (ISB No. 4759)
MSBT Law, Chtd.
7699 West Riverside Drive
Boise, ID 83714
(208) 331-1800 (phone)
(208) 331-1202 (fax)
pat@msbtlaw.com

Erik E. Petersen, WSB No. 7-5608
Michael M. Robinson WSB No. 6-2658
Senior Assistant Attorneys General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-6946 (phone)
(307) 777-3542 (fax)
erik.petersen@wyo.gov
mike.robinson@wyo.gov

Attorneys for the State of Wyoming

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, and
 CENTER FOR BIOLOGICAL DIVERSITY,           Case No. 1:18-cv-00187-REB

                 Plaintiffs,

         v.
                                            STATE OF WYOMING’S
 RYAN ZINKE, Secretary of Interior; DAVID   MEMORANDUM IN SUPPORT OF
 BERNHARDT, Deputy Secretary of Interior;   MOTION TO DISMISS OR IN THE
 and UNITED STATES BUREAU OF LAND           ALTERNATIVE TO TRANSFER
 MANAGEMENT, an agency of the United
 States,

                 Defendants,

 STATE OF WYOMING, and WESTERN
 ENERGY ALLIANCE,

                 Intervenor-Defendants.
        Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 2 of 22




                                        INTRODUCTION

       On April 30, 2018, Plaintiffs Western Watersheds Project and the Center for Biological

Diversity (collectively, the Interest Groups) brought suit challenging eight Bureau of Land

Management (BLM) oil and gas lease sales and two Department of the Interior Instruction

Memoranda. (Dkt. No. 1). On October 17, 2018, the Interest Groups filed a First Amended

Complaint challenging five additional lease sales from June and September, 2018. (Dkt. No. 78).

The Interest Groups also added a new claim unrelated to any of the other oil and gas lease sales.

Specifically, the Interest Groups now challenge BLM’s approval of the Normally Pressured Lance

Natural Gas Project (NPL Project). (Id. at 74-83). This represents a drastic change in the scope of

this case. It also introduces a project that has no connection to Idaho or the other lease sales.

       This Court has denied a motion to sever and transfer the oil and gas lease sales. (Dkt. No.

66). However, the NPL Project is qualitatively different than the oil and gas lease sales. First, the

oil and gas lease sales were only for the exclusive opportunity to develop the leased lands. By

contrast, the NPL Project is a plan to develop natural gas and condensate resources in a specific

field under leases held by Jonah Energy. Second, the oil and gas lease sales were subject to the

disputed instruction memoranda, but BLM did not apply those memoranda to the NPL Project.

Next, the oil and gas leases were not considered as discrete actions but as “the cumulative impact

of environmental factors acting in a widespread area stretching beyond RMP boundaries.” (Dkt.

No. 66). But the NPL Project is a discrete action covered by two Wyoming-specific RMPs that

apply only to lands within Sublette County, Wyoming. The RMPs that govern the NPL Project

include provisions developed by the State of Wyoming and only applicable within the State.

Finally, the NPL Project was part of an extraordinary collaboration among interested stakeholders,

including Wyoming, federal agencies, environmental advocacy groups, sportsmen’s organizations,




                                                  2
        Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 3 of 22




private individuals, and others. The NPL Project was entirely the product of work done in

Wyoming. In short, the NPL Project is so differently situated than the oil and gas leases that

different pragmatic and legal considerations apply. Those considerations – the current right by

Jonah Energy to develop the field, the applicability of distinct RMPs tied to specific real property

governed by conservation requirements that exist only in Wyoming – mean that the venue for any

legal review for the NPL Project is properly the District Court for the District of Wyoming.

       The federal Defendants and proposed Intervenor-Defendant Jonah Energy’s arguments for

dismissal are comprehensive and compelling. Accordingly, Wyoming will not repeat them but

rather will adopt and incorporate them into this memorandum. Wyoming will focus its argument

on why, if the motions to dismiss are denied, the Court should sever and transfer the Interest

Groups’ claims challenging the NPL Project to the District Court for the District of Wyoming.

                                        BACKGROUND

I.     The NPL Project.

       Development of the NPL Project is subject to, and implemented in accordance with,

approved land use plans for the Pinedale Resource Management Plan (RMP) and the Green River

RMP, as amended by the 2015 conservation plans adopted for the protection of the greater-sage

grouse and its habitat (2015 Plans). (ROD at 3) (Dkt. No. 78 at 75). The 2015 Plans adopt and

incorporate the Wyoming Core Area strategy developed by Wyoming, which prioritizes

conservation management of the greater-sage grouse in those geographic areas containing core

populations of the species.

       On August 27, 2018, BLM’s Wyoming State Director approved the NPL Project. (ROD at

1). Located in Sublette County, Wyoming, the NPL Project consists of roughly 140,859 acres

covering lands and minerals administered by BLM (96.3 percent of the area), the State of




                                                 3
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 4 of 22




Wyoming (3.6 percent), and private land owners (0.06 percent). See Record of Decision, United

States Department of the Interior, Bureau of Land Management, Normally Pressured Lance

Natural Gas Development Project (August 2018) (ROD) at 2. 1

       Jonah Energy LLC anticipates developing up to 3,500 directionally drilled wells over a

ten-year period. (Id. at 2-3). The project has an expected life of 40 years. (Id.). Jonah Energy

estimates the NPL Project will produce up to 7 trillion cubic feet of gas and between 17.5 and 140

million barrels of oil. BLM Press Release, BLM Releases Record of Decision for Normally

Pressured Lance Natural Gas Project (Aug. 28, 2018). 2 The NPL Project will generate

approximately $17.85 billion in revenue for Jonah Energy. Id. In addition to tax revenues,

Wyoming expects to receive over a $1 billion in royalties alone. Id.

       The ROD details development in greater sage-grouse habitat and mandates that

development be in accordance with the Wyoming Sage-Grouse RMP amendments. (ROD at 8).

Jonah Energy commits to applying the greater sage-grouse protection measures and management

set forth in the Wyoming Sage-Grouse RMP amendments on leases that pre-date those

amendments. (Id.). The State of Wyoming has concurrent jurisdiction to review the development

proposals proposed as part of the project to ensure compliance with Wyoming Executive Order
                                                                        3
2015-4, Greater Sage-Grouse Core Area Protection (July 29, 2015).           The NPL Project must

comply with the density and disturbance, timing and distance, noise, infrastructure and mitigation


1
  Available at: https://eplanning.blm.gov/epl-front-office/eplanning/planAndProjectSite.do?
methodName=dispatchToPatternPage&currentPageId=76405
2
    Available at: https://www.blm.gov/press-release/blm-releases-record-decision-normally-
pressured-lance-natural-gas-project.
3
 Available at: https://wgfd.wyo.gov/WGFD/media/content/PDF/Habitat/Sage%20Grouse/SG_
Executive_Order.pdf



                                                4
        Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 5 of 22




requirements and restrictions as set forth in the Wyoming Sage-Grouse RMP amendments for areas

within and outside primary habitat management areas. (Id. at 8-10). Importantly, BLM will

undertake mitigation efforts to avoid and minimize impacts within the Core Areas consistent with

the Wyoming Executive Order 2015-4. (Id. at 10); Wyoming Executive Order 2015-4, Attachment

H at 1; State of Wyoming Revised Greater Sage-Grouse – Compensatory Mitigation Framework

(July 10, 2017). 4

        BLM allows limited development in greater sage-grouse winter concentration areas within

the NPL Project if permitted under the Core Area strategy. (Id. at 10). A seasonal development

and density limitation applies to winter concentration areas that prohibits surface or other

disruptive activities from December 1 through March 14. (ROD at 11). There is limited knowledge

about the greater sage-grouse’s use of the winter concentration areas within the NPL Project area.

United States Department of the Interior, Bureau of Land Management, Normally Pressured Lance

Natural Gas Development Project, Final Environmental Impact Statement (FEIS) at 2-12, 4-341

(May 2018). Jonah Energy will voluntarily fund a study that will look at the potential impacts of

oil and gas development on winter concentration areas. (FEIS, Jonah Energy Comments at 6-7).

“A study will be conducted concurrently with limited development activities to better understand

the impacts of development in Winter Concentration Areas. The results of the study, current

information, and current guidance at the time of site-specific permitting will inform BLM

understanding of impacts and subsequent development in Winter Concentration Areas, and

analysis during subsequent site-specific NEPA reviews.” (ROD at 10). Wyoming and the Sage-

Grouse Implementation Team (SGIT) will use the information obtained from the study as part of



4
 Available at: https://wgfd.wyo.gov/WGFD/media/content/Habitat/20170710-Revised-Habitat-
Mitigation-Framework.pdf


                                                5
         Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 6 of 22




the ongoing efforts to conserve the greater sage-grouse. See Wyo. Stat. Ann. § 9-19-101 (creating

SGIT).

         In its First, Second, Third and Seventh Claims for Relief in their First Amended Complaint,

the Interest Groups challenge BLM’s approval of the NPL Project. (Dkt. No. 78 at 100-08, 116-

20). The Interest Groups argue that the NPL Project violates three federal laws, the Administrate

Procedure Act, the National Environmental Policy Act (NEPA), and the Federal Land Policy and

Management Act. (Id.). In summary, the Interest Groups contend that the NPL Project is

inconsistent with the 2015 Plans because, among other things, it does not prioritize oil and gas

development outside of sage-grouse habitats and ensure effective conservation of winter habitat.

(Id. at 118-19). Further, the Interest Groups claim the NPL Project will negatively impact certain

pronghorn antelope and BLM failed to adequately include mitigation measures for those impacts.

(Id. at 119-20). Finally, the Interest Groups argue the NPL Project is in violation of NEPA because

BLM failed to consider reasonable alternative actions and did not consider the direct, indirect, and

cumulative impacts of alternatives on greater sage-grouse and pronghorn. (Id.).

         In asserting venue in Idaho, the Interest Groups ignore the fundamental differences

between the NPL Project and the oil and gas leases it challenges in its other claims. The NPL

Project did not implicate the disputed regional or national policies; rather, RMPs specific to real

property located entirely within the State of Wyoming govern the Project and development under

the Project is subject to conservation management developed in Wyoming applying only to

Wyoming sage-grouse habitat.

II.      Wyoming’s Core Area strategy for conservation of the greater sage-grouse.

         One of the key considerations for determining whether the interest of justice favor transfer

of an action is “the local interest in the controversy.” To assist the Court in understanding the




                                                  6
        Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 7 of 22




interest of Wyoming in the NPL Project, the development of Wyoming’s unique process for the

conservation of the greater sage-grouse and its habitat is set forth in some detail.

        The greater sage-grouse is a sagebrush dependent bird species native to western areas of

the United States. See U.S. Fish and Wildlife Service, The Greater Sage-grouse: Facts, Figures

and Discussion (July 15, 2015) at 1. 5 Since the greater sage-grouse is not a threatened or

endangered species, Wyoming has regulatory authority over the species. Kleppe v. New Mexico,

426 U.S. 529, 545 (1976); see Endangered and Threatened Wildlife and Plants; 12-Month Finding

on a Petition to List Greater Sage-Grouse (Centrocercus urophasianus) as an Endangered or

Threatened Species, 80 Fed. Reg. 59858, 59882-83 (Oct. 2, 2015). Approximately 37% of the total

population of the greater sage-grouse resides in Wyoming, more than twice as much as the next

closest state. The Greater Sage-grouse: Facts, Figures and Discussion at 1; 80 Fed. Reg. at 59882.

Wyoming and the federal government have designated approximately 8.6 million acres as priority

areas of conservation. See id at 2. The federal government owns or controls roughly 56% of that

land. Id.

        For more than a decade, the State of Wyoming, other western states, private land owners,

and the federal government have undertaken one of the largest, multi-state conservation efforts in

recent history to protect the greater sage-grouse population. See Department of Interior, Office of

the Secretary, Historic Conservation Campaign Protects Greater Sage-Grouse (Sept. 9, 2015). 6

In 2010, the United States Fish and Wildlife Service found that the greater sage-grouse warranted



5
   Available at: https://www.fws.gov/greatersagegrouse/factsheets/GreaterSageGrouseCanon
_FINAL.pdf.
6
    Available at:          http://www.fws.gov/news/ShowNews.cfm?ID=F5B7455D-0824-997C-
47667F8ABBFFBA86



                                                  7
        Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 8 of 22




listing under the Endangered Species Act but that such listing was precluded by pending proposals

to list and delist other species. See Endangered and Threatened Wildlife and Plants; 12-Month

Finding on a Petition to List Greater Sage-Grouse (Centrocercus urophasianus) as an Endangered

or Threatened Species, 75 Fed. Reg. 13910 (March 23, 2010); 16 U.S.C. § 1533(b)(3)(B).

       Wyoming has also undertaken efforts to maintain and improve sage-grouse habitat while

striking a proper balance between protecting species and supporting the state’s economy.

Wyoming Executive Order 2015-4 at 1. Wyoming’s conservation efforts to protect the greater

sage-grouse are critical to the State because the listing of the greater sage-grouse would greatly

impact the state’s economy. In Wyoming, commodity production from sage-grouse habitat

generates approximately $18.4 billion in revenues, which represents nearly one-quarter of the total

economic output of the state’s economy. Temple Stoellinger and David Taylor, A Report on the

Economic Impact to Wyoming’s Economy from a Potential Listing of the Sage Grouse, 17 Wyo.

L. Rev 79, 96 (2016). 7

       In light of the potential economic impact of a listing, Wyoming has undertaken substantial

conservation efforts in order to preserve the greater sage-grouse and its habitat. Wyoming’s sage-

grouse conservation strategy focuses on creating, protecting, and managing greater sage-grouse

Core Areas. Wyoming Executive Order 2015-4 at 3. Under this strategy, a top priority for

management of the greater-sage grouse are those geographic areas containing core populations of

the species. Id. The “Core Area” strategy is the cornerstone of Wyoming’s greater sage-grouse

conservation effort. Id. at 3-6. The Core Area incorporates high-density population areas

containing the habitats that support the life cycle of the species. Id. at 3-5. Core Areas “encompass



7
  Available at: https://repository.uwyo.edu/cgi/viewcontent.cgi?referer=https://www.google.com
/&httpsredir=1&article=1372&context=wlr


                                                 8
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 9 of 22




approximately 83 percent of the breeding population of sage-grouse in Wyoming on approximately

24 percent of the total land surface of the State.” 80 Fed. Reg. at 59882; Wyoming Executive Order

2015-4 at 5. The 2015 Plans incorporate the Wyoming Core Area concept. 80 Fed. Reg. at 59882.

“Core habitats designated by [Wyoming] have been identified as [priority habitat management

areas] on BLM and [United States Forest Service (USFS)] lands, while non-core habitats are

designated as [general habitat management areas]” … though “BLM and USFS have adopted the

more precise disturbance measurements developed by [Wyoming]. 80 Fed. Reg. at 59883. In

addition, the 2015 Plans adopted more stringent protections for fluid and non-energy leasable

mineral programs for lands in Wyoming. Id. Wyoming also includes natural disturbances, such as

wildfires, in its disturbance measures, which no other state does. Id. at 59882-83. NPL must

comply with the Core Area strategy when developing within the 48,034 acres of the Project that

are within sage-grouse Primary Habitat Management Area (PHMA). (ROD at 4-5); See 80 Fed.

Reg. at 59883 (“Core habitats designated by [Wyoming] have been identified as PHMA on BLM

and USFS lands[.]”).

       On December 29, 2009, BLM’s State Office in Wyoming issued an instruction

memorandum recognizing the state’s expertise in implementing the core area strategy and

directing BLM field offices in Wyoming to manage greater sage-grouse habitat consistent with the

state’s core area strategy. Wyoming Bureau of Land Management Instruction Memorandum No.

WY-2012-012, Greater Sage-Grouse Habitat Management Policy on Wyoming BLM

Administered Public Lands including the Federal Mineral Estate at 1-2 (Dec. 29, 2009). 8 Because

of the implementation of the Wyoming’s core area strategy conservation effort, BLM exempted


8
  Available at: http://www.blm.gov/style/medialib/blm/wy/resources/efoia/IMs/2012.Par.56874
.File.dat/wy2012-019.pdf



                                                9
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 10 of 22




its field offices in Wyoming from the BLM’s national standards regarding the management of the

greater sage-grouse. Bureau of Land Management National Instructional Memorandum No. 2012-

043, Greater Sage-Grouse Interim Management Policies and Procedures (Dec. 22, 2011). 9 Within

Wyoming, BLM and the State work together to manage the species and its habitats based upon

Wyoming’s Core Area strategy.

       Through four Records of Decision issued in September of 2015, and an earlier Record of

Decision for the BLM’s Lander Field Office, the Bureau and the Forest Service amended 98 BLM

Resource Management Plans (ARMPAs) and Forest Service Land and Resource Management

Plans (LMPAs) addressing the management of sage-grouse habitats, including the Wyoming

Plans. See, e.g., Wyoming Bureau of Land Management, Approved Resource Management Plan

for Greater Sage-Grouse (Sep. 15, 2015). 10 The Wyoming Plans proposed various alternatives,

but each adopted a similar alternative. Id. These alternatives aligned BLM’s approach with

Wyoming’s Core Area strategy for managing and conserving the greater sage-grouse. Id. Thus,

the Wyoming Plans provide for “consistent [greater sage-grouse] habitat across the range … and

[focus] on a landscape-scale approach to conserving [greater sage-grouse] habitat.” Id. 11

       Conservation of the greater sage-grouse is not a static undertaking. SGIT is a collaborative

body composed of state and federal agencies, industry, and non-governmental organizations such


9
 Available at: http://www.blm.gov/wo/st/en/info/regulations/Instruction_Memos_and_Bulletins/
national_instruction/2012/IM_2012-043.html

10
  Available at: https://eplanning.blm.gov/epl-front-office/projects/lup/9153/63189/68431/002_
Wyoming_ARMPA_Main-Body.pdf
11
  The Interest Groups previously challenged the 2015 ARMPAs and LMPAs in this Court. See
W. Watersheds Proj. v. MacGregor, 1:16-cv-00083-BLW. The Court stayed the case pending
proposed amendments to those plans. (See Dkt. No. 113 in that case). The Interest Groups do not
challenge the 2015 ARMPAs or LMPAs in this proceeding. (Dkt. No. 78 at 22).



                                                10
         Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 11 of 22




as conservation and sportsmen’s groups. See Wyo. Stat. Ann. § 9-19-101. The Wyoming

Legislature has tasked the SGIT to “review data and make recommendations to the governor

regarding actions and funding” and “regulatory actions necessary to maintain and enhance sage

grouse populations and sage grouse habitats in Wyoming.” Id. In 2017, Wyoming entered into a

Memorandum of Understanding (MOU) with BLM, the Forest Service, the Fish and Wildlife

Service, and the Natural Resources Conservation Service to “develop intergovernmental

communication and mechanisms to provide a cohesive and consistent conservation strategy for the

Greater sage-grouse and its habitat in Wyoming. See Memorandum of Understanding, To Promote

a Cohesive and Consistent Conservation Strategy for the Greater Sage-Grouse and its Habitat in

Wyoming at 1 (March 1, 2017). 12 Under the MOU, the parties “agree to work collaboratively and

put forth a good faith effort to achieve mutually acceptable outcomes consistent with the goals of

[Wyoming Executive Order] 2015-4 and the respective federal plans.” Id. at 5. The MOU

establishes a framework to achieve “a no net loss or net conservation gain through compensatory

mitigation for projects in Greater sage-grouse habitat.” Id. at 1, 5-7. The NPL Project must comply

with the compensatory mitigation requirements set forth in Wyoming Executive Order 2015-4 for

disturbances in PHMAs and winter concentration areas. (ROD at 25-27); See Wyoming Executive

Order, Attachment H at 1.

         The Core Area strategy has been extremely successful not only in preserving greater sage-

grouse habitat but in reducing disturbances. Wyoming has 15.8 million acres of Core Area greater

sage-grouse habitat located on private, state, and federal lands. (Attachment A, Budd Declaration

at 3). Since implementation of the Core Area strategy, the number of Core Areas subject to




12
     Available at: https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/fseprd534481.pdf


                                                11
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 12 of 22




disturbance has decreased by 246,405 acres. Id. The percent of all 15.8 million Core Area acreage

in disturbance has declined from 7.7 percent to 6.2 percent since 2008. Id.

       The significant and on-going efforts by Wyoming over the last decade have not come

cheap. Since 2006, Wyoming has allocated over $50 million to implement the Core Area

conservation strategy, as well as other conservation efforts aimed towards protecting the greater

sage-grouse. Stoellinger and Taylor, at 9. “The state has also approved funding for over 70

conservation easements totaling $100 million in long-term sage-grouse conservations efforts.” Id.

at 92. Wyoming expended substantial resources in time, money, and the dedication of its citizens

and lawmakers to ensure successful implementation of the Core Area strategy. The application of

the Core Area strategy in the NPL Project reflects those efforts.

                                      LEGAL STANDARD

       “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought or to

any district or division to which all parties have consented.” 28 U.S.C. § 1404(b). The transfer

inquiry is a two-step process. Initially, the court must determine whether the action “might have

been brought” in the transferee court, and the court must make an “individualized, case-by-case

consideration of convenience and fairness.” Inherent.com v. Martindale-Hubbell, 420 F. Supp. 2d

1093, 1098 (N.D. Cal. 2006) (citing Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985)

and Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000)). The second step requires

the court to consider three factors: (1) convenience of the parties; (2) convenience of the witnesses;

and (3) interests of justice. Meijer, Inc. v. Abbott Labs, 544 F. Supp. 2d 995, 999 (N.D. Cal. 2008).

In evaluating the “interests of justice” factor, the Ninth Circuit looks to the following

considerations:




                                                 12
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 13 of 22




       (1) plaintiff’s choice of forum, (2) convenience of the parties, (3) convenience of
       the witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with
       the applicable law, (6) feasibility of consolidation with other claims, (7) any local
       interest in the controversy, and (8) the relative court congestion and time to trial in
       each forum.

Papasan v. Dometic Corp., 2018 WL 1367341, at *2 (N.D. Cal. March 16, 2018). “The list is non-

exclusive, and courts may consider other factors, or only those factors which are pertinent to the

case at hand.” Papasan, 2018 WL 1367341, at *2 (quoting Martin v. Glob. Tel*Link Corp., 2015

WL 2124379, at *2 (N.D. Cal. May 6, 2015)).

                                           ARGUMENT

       As the federal Defendants and proposed Intervenor-Defendant Jonah Energy have already

shown, this Court should dismiss the claims related to the NPL Project because the Interest Groups

have improperly asserted venue based on their residence in the District of Idaho. (Dkt. No. 78 at

8). An action against an agency of the United States or any officer, director, or employee thereof

may be brought in the judicial district where the plaintiff resides “if no real property is involved in

the action.” 28 U.S.C. § 1391(e)(1)(C). This case unequivocally involves real property located

exclusively in Wyoming. Therefore, as the federal Defendants and proposed Intervenor-Defendant

Jonah Energy compellingly demonstrate in their motions to dismiss, this Court should dismiss all

claims challenging the NPL Project. Wyoming adopts and incorporates these arguments by

reference. Wyoming focuses its argument on the reasons why this Court, if it denies the motions

to dismiss, should, in the alternative, sever the claims related to the NPL Project and transfer them

to the District Court for the District of Wyoming.

       This Court should sever and transfer the NPL Project because the RMPs that govern the

NPL Project incorporate a conservation scheme for the greater sage-grouse and its habitat that is

unique to Wyoming. That scheme, the Core Area strategy, provides more comprehensive




                                                  13
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 14 of 22




protections to the greater sage-grouse and its habitat than found in Idaho or any other state. The

Core Area strategy focuses on management of the geographic areas containing the core population

of the species. The strategy tracks all forms of disturbance, not only including those caused by

humans but also disturbances that are the consequence of natural phenomena such as wildfires.

(Attachment A, Budd Declaration at 3). Permits for development within Core Areas are limited to

a five percent surface disturbance and, if exceeded, compensatory mitigation is required. Id. No

other state has similar conservation requirements or invested the time and energy Wyoming did to

develop its unique strategy. Because of its distinct conservation scheme, Wyoming’s “local interest

in the controversy” particularly weighs in favor of transfer.

       Further, the sovereign interests of Wyoming in the management of wildlife and in the

development of natural resources within its borders favors granting the federal Defendants and

Jonah Energy’s motions to transfer. This is particularly true with respect to the NPL Project, where

the Interest Groups are not challenging any agency action that occurred in Idaho. (Dkt. No. 78 at

74-83). Indeed, the agency action concerns real property located entirely within the borders of

Wyoming, and, the Interest Groups have alleged a violation of a resource management plan for the

conservation of the greater sage-grouse that contains provisions unique to Wyoming. Because the

greater sage-grouse is not an endangered or threatened species, management of the species resides

exclusively with Wyoming. The Interest Groups’ claims against the NPL Project impact interests

within Wyoming and only within Wyoming. In contrast, Idaho has no property or economic

interests at stake and will suffer no impacts, environmental or financial, if the Interest Groups

prevail on their claims. Accordingly, the interests of Wyoming, as set forth below, carry

considerable weight in favor granting the motion to transfer venue to the District of Wyoming.




                                                 14
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 15 of 22




I.     The “local interest in having local controversies decided at home” weighs in favor of
       transferring the Interest Groups’ claims regarding the NPL Project to the District of
       Wyoming.

       In weighing a motion to transfer venue, this Court must consider “the local interest in

having local controversies decided at home.” See Decker Coal Co. v. Commonwealth Edison Co.,

834 F.2d 730, 843 (9th Cir. 1987). “[C]ourts have observed that environmental cases often have a

particularly strong basis for finding a localized interest in the region touched by the challenged

action.” Sierra Club v. United States Dep’t of State, 2009 WL 3112102 *3 (N.D. Cal. 2009). With

regard to the NPL Project, the local interests of Wyoming far outweigh any local interests the

Interest Groups attribute to Idaho.

II.    Wyoming’s sovereign authority to regulate wildlife within the State weighs heavily in
       favor of transfer.

       Wyoming has an interest in actions that may affect its sovereign authority over the wildlife

within its borders. A state has broad trustee and police powers over wild animals within its

jurisdiction. Kleppe, at 545. Wyoming has “the power and duty to protect, preserve, and nurture

the wild game” living within its borders. O’Brien v. State, 711 P.2d 1144, 1149 (Wyo. 1986).

Wyoming’s interest over wildlife within its borders is substantial. See Baldwin v. Fish & Game

Comm’n of Mont., 436 U.S. 371, 390 (1978).

       The Wyoming legislature has enacted a comprehensive regulatory scheme to conserve,

manage and protect the wildlife living in Wyoming. See Wyo. Stat. Ann. §§ 23-1-101 through 23-

6-304. The Wyoming Game and Fish Commission and the Wyoming Game and Fish Department

provide for the enforcement and administration of these laws. See Wyo. Stat. Ann. §§ 23-1-

302(xvi), 23-1-401. Wyoming law empowers the state to “provide an adequate and flexible system

for control, propagation, management, protection and regulation of all Wyoming wildlife.” Wyo.

Stat. Ann. § 23-1-103 (emphasis added). “Wildlife” is defined to include “all wild mammals, birds,



                                               15
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 16 of 22




fish, amphibians, reptiles, crustaceans and mollusks, and wild bison designated by the Wyoming

game and fish commission and the Wyoming livestock board within Wyoming.” Wyo. Stat. Ann.

§ 23-1-101(a)(xiii). The greater sage-grouse is an upland game bird in the state, and is therefore

managed by the state. See Wyo. Stat. Ann. § 23-1-103; Wyoming Game and Fish Comm’n Regs.,

Ch. 11, § 3.

       Unquestionably, Wyoming has substantial interests in continuing its greater sage-grouse

conservation management strategy. The 2015 Plans, which the Interest Groups claim the NPL

Project violates, incorporated Wyoming’s Core Area strategy for managing and conserving the

greater sage-grouse. 80 Fed. Reg. at 59882-83. This is not a situation where there are RMPs that

apply across state lines and there are allegations of violations that affect sage-grouse on a broad

basis. Cf. W. Watersheds Proj. v. Salazar, 2009 WL 1299626 (D. Idaho 2009). The NPL Project

is subject to two Wyoming-specific RMPs: the Pinedale RMP and the Green River RMP. (ROD

at 3). Earlier in these proceedings, this Court denied a motion by the defendants to sever and

transfer the various oil and gas lease sales to courts in the states where the sales took place. (Dkt.

No. 66). In support of that decision, this Court found that venue in Idaho was appropriate because

the resolution of the Interest Groups’ claims required consideration of the “impact of

environmental factors acting in a widespread area stretching beyond RMP boundaries.” (Dkt. No.

66 at 12) (quoting Salazar, 2009 WL 1299626 at *3). That is not the case here. The Interest

Groups’ claims challenging the NPL Project do not “stretch beyond RMP boundaries.” Rather, the

RMPs that govern the Interest Groups claims apply only to lands located entirely within Wyoming.

More specifically, those RMPs incorporate Wyoming’s Core Area strategy for greater sage-grouse

conservation. Therefore, the challenge to the NPL Project is completely different from what this

Court considered in the motion to transfer the oil and gas leases because there is no “broad”




                                                 16
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 17 of 22




environmental issue that crosses RMP or state boundaries. Resolution of the Interest Groups’

challenge to the NPL Project will require the application and analysis of standards that do not

apply in any other state but Wyoming.

       The development of Wyoming’s conservation strategy has spanned over a decade and

involved a collaborative effort that included diverse stakeholders, including multiple federal

agencies, private industry, conservation organizations, sportsmen’s groups, citizens and

lawmakers. The resulting Core Area strategy is the cornerstone of Wyoming’s conservation efforts

for the greater sage-grouse. This Court has already recognized the efficacy of the Core Area

strategy: “The [Core Area strategy] is a serious and coordinated effort by stake holders in

Wyoming to counter the effects of drilling.” W. Watersheds Proj. v. Salazar, 2012 WL 5880658

*7 (D. Idaho Nov. 20, 2012).

       In addition to the years of work and resources put into developing the 2015 Plans,

Wyoming has, since 2006, allocated over $50 million to implement the Core Area strategy, as well

as other conservation efforts aimed towards protecting the greater sage-grouse, including over 70

conservation easements totaling $100 million in long-term sage-grouse conservation efforts. See

Stoellinger and Taylor, at 91-92. Wyoming has expended substantial resources in time, money,

and the dedication of its citizens and lawmakers to ensure successful implementation of the Core

Area strategy.

       At its core, the Interest Groups claims against the NPL Project are a challenge to

Wyoming’s Core Area strategy. The intent of the Core Area strategy is to preserve and conserve

the greater sage-grouse and its habitat as it exists in Wyoming. The Wyoming-specific RMPs

incorporated the regulatory framework established by the Core Area as part of the 2015 Plan

amendments. This strategy does not apply to sage-grouse conservation plans applicable in Idaho




                                               17
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 18 of 22




or in any other state. The NPL Project concerns natural gas development exclusively within

Sublette County, Wyoming. Only Wyoming will feel impacts, whether financial or environmental,

from the NPL Project. Only Wyoming’s regulatory scheme is at issue under the Interest Groups’

challenge. In contrast, Idaho has no interests whatsoever at stake in this proceeding. Accordingly,

Wyoming’s interest in the controversy easily outweighs any other state’s interest and the Court

should recognize that interest by transferring the Interest Groups’ claims against the NPL Project

to the District of Wyoming.

III.   Wyoming’s fiscal interest also weighs heavily in favor of transfer.

       In addition, Wyoming has substantial financial resources at stake. Oil and Gas

development, particularly on federal land, is a critical part of Wyoming’s economy. For example,

in 2015 on lands administered by the BLM, 14,747 leases produced over 1.22 trillion cubic feet of

natural gas and 44.6 billion barrels of oil. Bureau of Land Management, Wyoming Oil and Gas

Lease Sales. 13 The revenue the NPL Project would generate for Wyoming is substantial. If Jonah

Energy realizes its projected $17.85 billion return from the NPL Project, Wyoming would receive

around $1.1 billion in royalties. BLM Press Release, BLM Releases Record of Decision for

Normally Pressured Lance Natural Gas Project (Aug. 28, 2018). 14 On top of that, Wyoming will

receive severance and ad valorem taxes on production. Wyo. Stat. Ann. § 39-13-102(m).

       The NPL Project would also provide substantial economic benefits to the surrounding local




13
    Available at: https://www.blm.gov/programs/energy-and-minerals/oil-and-gas/leasing/re
gional-lease-sales/wyoming
14
    Available at: https://www.blm.gov/press-release/blm-releases-record-decisionnormallypre
ssured-lance-natural-gas-project



                                                18
         Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 19 of 22




communities and counties. FEIS, Appx. H at H-8, H-9. 15 Indeed, the economic impact on the local

economy from the high paying jobs directly created by the NPL Project and the secondary jobs

created in response is hard to overstate.

         The NPL Project would create a considerable number of direct and indirect jobs. In the

development phase, the NPL Project would employ approximately 726 workers. Id. at H-4. The

development workers would average $90,361 in salary and benefits. Id. at H-6. When in

production, the NPL Project would employ roughly 228 workers. Id. at H-4. Production workers

would average $157,828 in salary and benefits. Id. at H-8. Further, each worker on the NPL Project

would generate an estimated 5.5 secondary jobs in the regional economy. Id. at H-8. The NPL

Project would employ workers at wage and benefit levels considerably greater than the local

median income thus benefiting not only the individual employee but the local economy in general.

United States Census Bureau, Quick Facts, Sublette County, Wyoming (median income for 2012-

16 in Sublette County is $76,004.). 16

         All of this activity occurs exclusively in Wyoming. The development of the Core Area

strategy and its incorporation into 2015 Plans for the management and conservation of the sage-

grouse occurred in Wyoming and developed through the dedicated work of this State’s citizens,

scientists, policymakers and governmental agencies. The NPL Project while largely on federally-

owned or controlled lands, also encompasses almost 6,000 acres of State-owned or private land

within Wyoming. The revenues generated from those leases support critical programs benefiting

Wyoming residents. Wyoming has a significant interest in the NPL Project, fiscally and in the



15
   Available at: https://eplanning.blm.gov/epl-front-office/projects/nepa/57654/148585/182441
/Appendix_H:_Economic_Modeling_Report.pdf

16
     Available at: https://www.census.gov/quickfacts/sublettecountywyoming


                                               19
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 20 of 22




management of its natural resources, including conservation of the greater sage-grouse. The State

of Idaho has no commensurate interest. Consequently, the interests of justice favor transferring the

claims challenging the NPL Project to the District Court for the District of Wyoming.

                                         CONCLUSION

       The NPL Project is materially different from the other claims in this case. The NPL Project

is not a lease sale; it is the adoption of a plan by the Wyoming BLM office for the development of

field entirely within Sublette County, Wyoming. The NPL Project is intrinsically tied to real

property located exclusively in Wyoming. Two, discrete RMPs, that only apply to lands within

Wyoming, govern the NPL Project. The RMPs incorporate a conservation measure, the Core Area

strategy, developed by the State of Wyoming. The Core Area Strategy imposes conditions on

development, particularly with respect to development density and mitigation, which are unique

to Wyoming. The NPL Project is, therefore, fundamentally different on a factual and legal basis

than the oil and gas lease claims. Those differences, including the Wyoming-specific greater sage-

grouse conservation scheme, emphasize the local nature of the issues raised by the claims against

the NPL Project when compared with the oil and gas leases.

       This Court should grant the federal Defendants and the proposed Intervenor-Defendant

Jonah Energy’s motions to dismiss for the reasons expressed in therein. In the alternative, this

Court should recognize the distinctive Wyoming-centered nature of the NPL Project and, in the

interests of justice, transfer of the claims challenging the NPL Project to the District of Wyoming.



       Dated this 16th day of November, 2018.




                                                20
Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 21 of 22




                       THE STATE OF WYOMING



                       /s/ Michael M. Robinson
                       Erik E. Petersen, WSB No. 7-5608
                       Michael M. Robinson WSB No. 6-2658
                       Senior Assistant Attorneys General
                       Wyoming Attorney General’s Office
                       2320 Capitol Avenue
                       Cheyenne, WY 82002
                       (307) 777-6946 (phone)
                       (307) 777-3542 (fax)
                       erik.petersen@wyo.gov
                       mike.robinson@wyo.gov

                       /s/ Paul A. Turcke
                       Paul A. Turcke (ISB No. 4759)
                       MSBT Law, Chtd.
                       7699 West Riverside Drive
                       Boise, ID 83714
                       (208) 331-1800 (phone)
                       (208) 331-1202 (fax)
                       pat@msbtlaw.com

                       Attorneys for the State of Wyoming




                                21
       Case 1:18-cv-00187-REB Document 97-1 Filed 11/16/18 Page 22 of 22




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2018, I caused the foregoing to be electronically

filed with the Court using the CM/ECF system, which caused the following parties or counsel to

be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Laurence J. Lucas                            John S. Most
llucas@advocateswest.org                     john.most@usdoj.gov

Talasi B. Brooks                             Luther L. Hajek
tbrooks@advocateswest.org                    luke.hajek@usdoj.gov

Todd C. Tucci                                Bret A. Sumner
ttucci@advocateswest.org                     bsumner@bwenergylaw.com

Sarah Stellberg                              Michael K. Cross
sstellberg@advocateswest.org                 mcross@bwenergylaw.com

Christine G. England                         Malinda Morain
Christine.england@usdoj.gov                  mmorain@bwenergylaw.com

Ausey H. Robnett, III                        Kathleen C. Schroder
arobnett@LCLattorneys.com                    katie.schroder@dgslaw.com

Gail L. Wurtzler
Gail.wurtzler@dgslaw.com



                                     /s/ Michael M. Robinson
                                     Michael M. Robinson




                                                22
